Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s election without traverse of Group I, claims 1-9, and the election of species of vascular-disease inflammatory condition in the reply filed on 05/23/2022 is acknowledged.  Claims 7-8 and 10-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Readable Claims 1-6 and 9 on the elected species have been examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crea (US 7,713,569) in view of Nelson (US 20050113287).
Applicant claims a method for treating an inflammatory condition in a human subject comprising administering a hydroxytyrosol-rich composition (i.e. as disclosed within Applicant’s specification on pages 7-8, the claimed hydroxytyrosol-rich composition is prepared from olive vegetation water) to the subject, monitoring improvement in the subject according to a reduction in the subject’s homocysteine levels, and continuing said administering an amount and for a period sufficient to effect a decrease in the homocysteine levels of at least of a claimed percentage and/or within a normal range of homocysteine. 
Crea teaches a method for treating several disorders including claimed inflammatory conditions in a human subject comprising Crea is administering the same claimed hydroxytyrosol-rich composition (i.e. Crea’s hydroxytyrosol-rich composition is also prepared from olive vegetation water) as the claimed invention’s hydroxytyrosol-rich composition to a subject.  Please note that the instantly claimed in vivo functional effect (i.e. the functional effect of decreasing homocysteine levels of at least of a claimed percentage and/or within a normal range of homocysteine to treat inflammation conditions) of Crea administering the same claimed hydroxytyrosol-rich composition as the claimed invention's hydroxytyrosol-rich composition would be intrinsic upon such administration to a subject (see, entire patent including e.g. column 14 lines 40-48 and column 15 lines 11-12 and lines 35 41). Crea, however, does not teach the claimed step of monitoring improvement in the subject according to a reduction in the subject’s homocysteine levels.
Nelson beneficially teaches when treating an inflammation condition, homocysteine levels are reduced (see, entire document including e.g. abstract an paragraph 0025).  
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Crea’s method steps of treating inflammation conditions to include another step of monitoring improvement in the subject according to a reduction in the subject’s homocysteine levels since Nelson benefically teaches when treating an inflammation condition, homocysteine levels are reduced because the combined two teachings as a whole would create the claimed invention of a method of administering Crea’s same hydroxytyrosol-rich composition to a subject, monitoring improvement in the subject according to a reduction in the subject’s homocysteine levels as beneficially suggested and/or taught by Nelson, in order to intrinsically provide the in vivo functional effect of decreasing homocysteine levels upon administration in a  subject to treat inflammation conditions in a subject. Furthermore, the adjustment of conventional working conditions therein (e.g., determining suitable amount/ranges of each claimed active ingredient within the composition and/or the modification of the dose per day), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary. 

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crea (US 7,713,569) in view of Nelson (US 20050113287)  as applied to claims 1-6  above, and further in view of Geerlings et al. (US 20030225160). 
The combined references of Crea and Nelson reasonably teach a method of administering a hydroxytyrosol-rich composition prepared from an olive to a subject, monitoring improvement in the subject according to a reduction in the subject’s homocysteine levels to intrinsically provide the in vivo functional effect of decreasing homocysteine levels upon administration in a subject to treat inflammation conditions in a subject. The combined references, however, do not teach using the same claimed enriched hydroxytryrosol compound prepared from the same olive to treat inflammation conditions caused by a vascular disease in a subject.
 Geerlings beneficially teaches that phenolic compounds such as the claimed enriched hydroxytyrosol prepared from the olive has an anti-inflammation effect and also treat inflammation conditions caused by vascular diseases such as cardiovascular disorders (see, entire document including e.g. paragraph 0006 and 0042).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the combined references of Crea and Nelson to include using the same claimed enriched hydroxytryrosol compound prepared from the same olive to treat inflammation conditions caused by vascular diseases as beneficially taught by Geerlings because the combined references as a whole would create a method of administering a hydroxytyrosol-rich composition prepared from the same olive to a subject, monitoring improvement in the subject according to a reduction in the subject’s homocysteine levels to intrinsically provide the in vivo functional effect of decreasing homocysteine levels upon administration in a subject to treat inflammation conditions  such as inflammation disorders caused by cardiovascular disorders in a subject.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P BARKER whose telephone number is (571)272-0303.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655